—In an action to recover damages for intentional infliction of emotional distress, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated August 24, 1995, as denied his motion to vacate a default judgment entered against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
In his first motion to vacate the default judgment the defendant failed to raise the claim that the court lacked personal jurisdiction over him because of improper service. Thus, the defendant waived this issue (see, Skyline Agency v Ambrose Coppotelli, Inc., 117 AD2d 135,140; Matter of Springs v Springs, 234 AD2d 552; Matter of Baer v Lipson, 194 AD2d 787), and . the Supreme Court properly denied the defendant’s second motion to vacate the default judgment entered against him.
The defendant’s remaining contentions are without merit. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.